Title: From George Washington to Henry Lee, 8 October 1755
From: Washington, George
To: Lee, Henry



To Colonel Henry Lee, of Prince William.
[Fredericksburg, 8 October 1755]

As I understand Lord Fairfax has had great reason to order one hundred of the Militia of your County to march, to assist in the protection of our Frontiers; I must desire, that you will see that they come on Horse-back: as they will thereby be enabled to make Dispatch, and to carry Provisions with them, which must be done, as the scarcity of Bread between this and Fort Cumberland, renders it absolutely necessary. I must earnestly

recommend dispatch to you, as you must be truly sensible, that the present situation of Affairs, will not admit of the least delay.
I shall be at Winchester to-morrow, and shall expect to see your Detachment there the next Day or the day after, at farthest. I am Yours,

G:W.
Fredericksburgh October 8th 1755.    

